Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 1 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 2 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 3 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 4 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 5 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 6 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 7 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 8 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 9 of
                                      35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 10 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 11 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 12 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 13 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 14 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 15 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 16 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 17 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 18 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 19 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 20 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 21 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 22 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 23 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 24 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 25 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 26 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 27 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 28 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 29 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 30 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 31 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 32 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 33 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 34 of
                                       35
Case 19-21619   Doc 115-14   Filed 02/21/20   Entered 02/21/20 13:40:53   Page 35 of
                                       35
